Title: To Thomas Jefferson from James Turner, 7 April 1803
From: Turner, James
To: Jefferson, Thomas


          
            Sir
            North CarolinaRaleigh 7th. April 1803
          
          In conformity to a Resolution of the Legislature, I have the honor of transmitting to You, A copy of the public Laws, passed at the last Session of the General Assembly of this State.
          I have the honor to be Sir With high respect Your most obedient
          
            J. Turner
          
        